Exhibit 10.75

 

EXECUTION COPY

 

STOCK PURCHASE AGREEMENT

 

by and among

 

DTS, INC.,

as Seller,

 

DTS DIGITAL IMAGES, INC.,

as the Company

 

and

 

RELIANCE BIG ENTERTAINMENT PRIVATE LIMITED

as Buyer

 

Dated as of

 

April 4, 2008

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

ARTICLE I PURCHASE AND SALE OF THE SHARES

1

 

1.1

Purchase and Sale of the Shares

1

 

1.2

The Purchase Price

1

 

1.3

Closing

2

 

1.4

Additional Deliverables by Seller

2

 

1.5

Additional Deliveries by Buyer

2

 

 

 

 

 

ARTICLE II REPRESENTATIONS AND WARRANTIES OF SELLER

2

 

2.1

Organization; Good Standing; Qualification; Subsidiaries

3

 

2.2

Authorization

3

 

2.3

No Conflict

3

 

2.4

Ownership and Possession of the Shares

4

 

2.5

Capitalization

4

 

2.6

Judgments; Litigation

4

 

2.7

Intellectual Property and Proprietary Rights

4

 

2.8

Employees and Independent Contractors

6

 

2.9

Financial Statements

6

 

2.10

Changes

7

 

2.11

Material Contracts

8

 

2.12

Compliance with Laws and Permits

9

 

2.13

Taxes

9

 

2.14

Brokers

11

 

2.15

Sufficiency of Assets

11

 

2.16

Customers

12

 

2.17

Environmental Matters

12

 

2.18

Disclosure of Confidential Information

12

 

2.19

No Other Representations or Warranties

12

 

 

 

 

 

ARTICLE III REPRESENTATIONS AND WARRANTIES OF BUYER

12

 

3.1

Organization and Qualification

12

 

3.2

Authorization

12

 

3.3

No Conflict

13

 

3.4

Legal Proceedings

13

 

3.5

Funding

13

 

3.6

Investment Intent

13

 

3.7

Brokers

14

 

 

 

 

 

ARTICLE IV COVENANTS

14

 

4.1

Employee Matters

14

 

4.2

Tax Matters; Cooperation

15

 

4.3

Confidentiality

15

 

4.4

Use of DTS Name and Marks

15

 

 

 

 

 

i

--------------------------------------------------------------------------------


 

ARTICLE V SURVIVAL OF REPRESENTATIONS; INDEMNIFICATION; REMEDIES

16

 

5.1

Survival

16

 

5.2

Indemnification

16

 

5.3

Indemnification Procedures

16

 

5.4

Limitations

17

 

5.5

Indemnification is Sole and Exclusive Remedy

17

 

 

 

 

 

ARTICLE VI MISCELLANEOUS

18

 

6.1

Rules of Construction

18

 

6.2

Further Actions

18

 

6.3

Expenses

18

 

6.4

Entire Agreement

18

 

6.5

Descriptive Headings; Definitions

18

 

6.6

Notices

18

 

6.7

Governing Law

19

 

6.8

Assignment

19

 

6.9

Waivers and Amendments

19

 

6.10

Third Party Rights

19

 

6.11

Severability

20

 

6.12

Counterparts

20

 

 

 

 

 

Exhibits

 

Exhibit A

 

Definition of Certain Terms

Exhibit B

 

Consents

Exhibit C

 

Transition Services Agreement

Exhibit D

 

Financial Statements

 

ii

--------------------------------------------------------------------------------


 

Schedules

 

Schedule 2.1

 

Qualification

Schedule 2.3(b)

 

Consents

Schedule 2.7(a)

 

Owned IP Rights

Schedule 2.7(b)

 

In-Bound Licenses

Schedule 2.7(c)

 

Out-Bound Licenses

Schedule 2.7(h)

 

Assignment of Intellectual Property Rights Exceptions

Schedule 2.8(a)

 

Company Employees

Schedule 2.8(c)

 

Company Employees – Severance Obligations

Schedule 2.8(d)

 

Independent Contractors

Schedule 2.10

 

Changes

Schedule 2.11(a)

 

Material Contracts

Schedule 2.16

 

Customers

Schedule 2.17

 

Environmental Matters

Schedule 3.3

 

No Conflict

Schedule A-1

 

Other Permitted Encumbrances

 

iii

--------------------------------------------------------------------------------


 

STOCK PURCHASE AGREEMENT

 

THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of
April 4, 2008, by and among DTS, Inc., a Delaware corporation (“Seller”), DTS
Digital Images, Inc., a California corporation (the “Company”), Reliance Big
Entertainment Private Limited (“Buyer).  Each of Seller, the Company and Buyer
may hereafter be referred to herein as a “party” or collectively as the
“parties.”

 

RECITALS

 

A.                                   Seller owns all of the issued and
outstanding shares of capital stock of the Company as more particularly set out
on in Section 2.5 hereof (the “Shares”) of the Company.

 

B.                                     The Company is engaged in the business of
enhancing and restoring film, video and broadcast television content for studios
and other commercial content owners (the “Business”).  The term “Business”
specifically excludes activities conducted by the Company’s Affiliates,
including activities incident to Seller’s consumer licensing business and Cinema
Business.

 

C.                                     The Board of Directors of Seller has
determined that it is advisable and in the best interests of the Seller’s
stockholders to sell to Buyer, and Buyer desires to purchase from Seller, the
Shares, subject to the terms and conditions set forth in this Agreement and, in
furtherance thereof, the Boards of Directors of each of Buyer and Seller has
approved this Agreement and the transactions contemplated hereby.

 

D.                                    Unless otherwise defined herein, for
purposes of this Agreement capitalized terms shall have the meanings ascribed to
them in Exhibit A.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual benefits to be derived and the
representations and warranties, conditions and promises contained herein, and
intending to be legally bound hereby, the parties hereby agree as follows:

 


ARTICLE I

PURCHASE AND SALE OF THE SHARES

 

1.1                                 Purchase and Sale of the Shares.  Subject to
the terms and conditions of this Agreement, at the Closing, Seller shall sell,
convey, assign, transfer and deliver the Shares to Buyer, and Buyer shall
purchase and acquire all right, title and interest of Seller in and to the
Shares.

 

1.2                                 The Purchase Price.  The purchase price for
the Shares shall be an amount of cash equal to U.S.$7,500,000 (the “Purchase
Price”) and shall be paid to Seller at the Closing in accordance with
Section 1.3.

 

--------------------------------------------------------------------------------


 

1.3                                 Closing.  The purchase and sale of the
Shares (the “Closing”) will take place at the offices of DTS, Inc., 5171
Clareton Drive, Agoura Hills, CA  91301, at 10:00 a.m. (Pacific time) on
April 4, 2008 (the “Closing Date”).  At the Closing, Buyer will pay the Purchase
Price to Seller by wire transfer of immediately available funds to such account
as Seller shall designate in writing to Buyer in exchange for delivery of the
Shares.

 

1.4                                 Additional Deliverables by Seller.  At the
Closing, Seller shall deliver to Buyer:

 


(A)                                  A DULY EXECUTED COUNTERPART SIGNATURE
PAGE TO THIS AGREEMENT;


 


(B)                                 A CERTIFICATE OR CERTIFICATES REPRESENTING
THE SHARES, TOGETHER WITH A DULY EXECUTED STOCK POWER TO TRANSFER TITLE THERETO
TO BUYER;


 


(C)                                  DULY EXECUTED CONSENTS TO THE ASSIGNMENT OF
THE CONTRACTS INDICATED ON EXHIBIT B HERETO;


 


(D)                                 THE FINANCIAL STATEMENT REFERRED TO IN
SECTION 2.9 HEREOF;


 


(E)                                  FORMS FROM THE BANKING INSTITUTION AT WHICH
THE COMPANY HAS ITS BANK ACCOUNT WHICH MAY BE USED BY BUYER TO CHANGE THE
AUTHORIZED SIGNATORIES THEREON;


 


(F)                                    A DULY EXECUTED COUNTERPART SIGNATURE
PAGE TO THE TRANSITION SERVICES AGREEMENT IN THE FORM OF EXHIBIT C HERETO (THE
“TRANSITION SERVICES AGREEMENT”); AND


 


(G)                                 RESIGNATIONS FROM THE CURRENT DIRECTORS OF
THE COMPANY, WHICH SHALL BE EFFECTIVE AS OF THE CLOSING.


 

1.5                                 Additional Deliveries by Buyer.  At the
Closing, Buyer shall deliver to Seller:

 


(A)                                  A DULY EXECUTED COUNTERPART SIGNATURE
PAGE TO THIS AGREEMENT;


 


(B)                                 THE PURCHASE PRICE, IN ACCORDANCE WITH
SECTION 1.3 HEREOF; AND


 


(C)                                  A DULY EXECUTED COUNTERPART SIGNATURE
PAGE TO THE TRANSITION SERVICES AGREEMENT.


 


ARTICLE II

REPRESENTATIONS AND WARRANTIES OF SELLER

 

Seller represents and warrants to Buyer as follows as of the date hereof (or, in
the case of a representation or warranty made as of a specific other date, as of
such other date), subject to such exceptions as are disclosed in a disclosure
schedule delivered by Seller to Buyer contemporaneously with the execution of
this Agreement (the “Disclosure Schedule”).  The Disclosure Schedule exceptions
shall be arranged according to specific sections in this Article II and shall
provide exceptions to, or otherwise qualify, the corresponding section in this
Article II

 

2

--------------------------------------------------------------------------------


 

and any other section in this Article II where it is reasonably apparent that
the disclosure is relevant to such other section.

 

2.1                                 Organization; Good Standing; Qualification;
Subsidiaries.  Each of Seller and the Company is a corporation, duly
incorporated, validly existing and in good standing under the laws of its state
of incorporation.  The Company has the corporate power and authority to conduct
the Business as it is presently being conducted.  Seller has delivered to Buyer
or its counsel complete and correct copies of the certificate of incorporation
and bylaws or other organizational documents, in each case, as amended and in
effect as of the date hereof, of the Company.  The Company is duly qualified or
licensed to do business and in good standing (to the extent the laws of such
jurisdiction(s) contemplate the concept of “good standing”) in each of the
jurisdictions specified in Schedule 2.1.  The Company does not have any
subsidiaries, or own, directly or indirectly, any capital stock or other
ownership, participation or equity interest in any corporation, partnership,
limited liability company, association, joint venture or other entity.  There
are no outstanding contractual obligations or commitments of the Company to
acquire or make any investment in any shares of capital stock or other
ownership, participation, or equity interest in any corporation, partnership,
limited liability company, association, joint venture, or other entity.

 

2.2                                 Authorization.  The execution and delivery
of this Agreement and each agreement, instrument, certificate and document being
or to be executed and delivered pursuant to this Agreement (each a “Transaction
Agreement”) by Seller and the performance of all obligations hereunder and
thereunder by Seller have been duly authorized by all requisite corporate action
on the part of Seller.  Seller has the requisite corporate power and authority
to execute and deliver this Agreement and each Transaction Agreement.  This
Agreement and each Transaction Agreement to which Seller is a party has been or
will be duly executed and delivered by Seller and is or will be a valid and
binding obligation of Seller, enforceable against Seller in accordance with its
terms, except as such enforceability may be limited by (a) bankruptcy,
insolvency, moratorium or other similar laws now or hereafter in effect,
relating to or limiting creditors’ rights generally and (b) general principles
of equity (whether considered in an action in equity or at law).

 

2.3                                 No Conflict.  Except for the filings,
permits, authorizations, consents and approvals as may be required under, and
other applicable requirements of, the Exchange Act, neither the execution and
delivery of this Agreement or any Transaction Agreement by Seller, nor the
consummation of the transactions contemplated hereunder, will:

 


(A)                                  RESULT IN THE CREATION OR IMPOSITION OF ANY
ENCUMBRANCE UPON THE ASSETS OF THE COMPANY, OTHER THAN PERMITTED ENCUMBRANCES;


 


(B)                                 EXCEPT AS SET FORTH ON SCHEDULE 2.3(B),
(I) REQUIRE THE CONSENT, APPROVAL OR AUTHORIZATION OF, OR DECLARATION, FILING OR
REGISTRATION WITH ANY GOVERNMENTAL ENTITY OR OTHER PERSON TO BE MADE OR OBTAINED
BY SELLER OR THE COMPANY, OR (II) CONSTITUTE (WITH THE GIVING OF NOTICE OR LAPSE
OF TIME, OR BOTH) A DEFAULT UNDER OR GIVE RISE TO ANY RIGHT OF TERMINATION,
CANCELLATION OR ACCELERATION OF ANY MATERIAL RIGHT OR OBLIGATION OF THE COMPANY
UNDER ANY MATERIAL CONTRACT, EXCEPT WHERE THE FAILURE TO OBTAIN SUCH CONSENT,
APPROVAL, AUTHORIZATION,


 

3

--------------------------------------------------------------------------------



 


DECLARATION, FILING OR REGISTRATION, OR WHERE SUCH DEFAULT, RIGHT OF
TERMINATION, CANCELLATION OR ACCELERATION, WOULD NOT RESULT, INDIVIDUALLY OR IN
THE AGGREGATE, IN A MATERIAL ADVERSE EFFECT; OR


 


(C)                                  VIOLATE IN ANY MATERIAL RESPECT ANY
PROVISION OF APPLICABLE LAW RELATING TO SELLER OR THE COMPANY, OTHER THAN SUCH
VIOLATIONS AS WOULD NOT RESULT, INDIVIDUALLY OR IN THE AGGREGATE, IN A MATERIAL
ADVERSE EFFECT ON (I) THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR ANY OF
THE TRANSACTION AGREEMENTS, OR (II) SELLER’S ABILITY TO CONVEY THE SHARES OR
OTHERWISE COMPLETE THE TRANSACTIONS CONTEMPLATED HEREUNDER.


 

2.4                                 Ownership and Possession of the Shares. 
Seller is the record and beneficial owner of the Shares.  The certificates
representing the Shares are now and at all times during the term hereof shall be
held by Seller or by a nominee or custodian for the sole and exclusive benefit
of Seller, free and clear of any Encumbrance and restriction on transfer, except
for any Encumbrance or restriction on transfer created by this Agreement or
arising under the Securities Act or any applicable state securities laws. 
Except as provided by this Agreement, no Person has any right to acquire the
Shares from Seller.  At Closing, Buyer will acquire title to the Shares, free
and clear of any liens, restrictions, options, voting trusts, or agreements,
proxies, encumbrances, claims or charges incurred by the Company or Seller.

 

2.5                                 Capitalization.  The authorized capital
stock of the Company consists of 1,000 shares of common stock (the “Common
Stock”).  As of the date hereof, 100 shares of Common Stock are issued and
outstanding and constitute the Shares.  With the exception of the Shares, as of
the date hereof, there are no outstanding equity securities of the Company and
there are no existing options, warrants, calls, pre-emptive rights,
subscriptions or other rights, agreements, arrangements or commitments of any
character, relating to any equity security of the Company, or obligating the
Company to issue, transfer or sell or cause to be issued, transferred or sold
any equity security of the Company.

 

2.6                                 Judgments; Litigation.  There is no
(a) outstanding judgment, order, decree, award, stipulation or injunction of any
Governmental Entity currently pending or threatened in writing against the
Company or (b) action, suit, arbitration, hearing, inquiry, proceeding,
complaint, charge or investigation, whether civil, criminal or administrative,
by or before any Governmental Entity or arbitrator or court or mediation or any
appeal from any of the foregoing pending or, to the knowledge of Seller,
threatened or anticipated against the Company (collectively, the “Judgments and
Litigation”), except such Judgments and Litigation as would not have,
individually or in the aggregate, a Material Adverse Effect.

 


2.7                                 INTELLECTUAL PROPERTY AND PROPRIETARY
RIGHTS.


 


(A)                                  SCHEDULE 2.7(A) CONTAINS AN ACCURATE AND
COMPLETE LIST (BY NAME AND, WHERE APPLICABLE, REGISTRATION NUMBER AND
JURISDICTION OF REGISTRATION, APPLICATION, CERTIFICATION OR FILING) OF ALL THE
MATERIAL INTELLECTUAL PROPERTY RIGHTS OWNED BY THE COMPANY AND USED EXCLUSIVELY
IN CONNECTION WITH THE PRODUCTS AND SERVICES PROVIDED BY THE BUSINESS AS
CONDUCTED AS OF THE DATE HEREOF (COLLECTIVELY, THE “OWNED IP RIGHTS,” WITH ALL
SUCH REGISTERED OWNED IP RIGHTS BEING REFERRED TO HEREIN AS “REGISTERED IP
RIGHTS”).  EXCEPT AS SET FORTH IN SCHEDULE 2.7(A), THE COMPANY OWNS THE ENTIRE
RIGHT, TITLE AND INTEREST TO ALL OWNED IP RIGHTS FREE AND CLEAR OF ENCUMBRANCES
(OTHER THAN PERMITTED ENCUMBRANCES).


 

4

--------------------------------------------------------------------------------


 


(B)                                 SCHEDULE 2.7(B) CONTAINS AN ACCURATE AND
COMPLETE LIST OF ALL LICENSES, SUBLICENSES AND OTHER AGREEMENTS MATERIAL TO THE
COMPANY PURSUANT TO WHICH A THIRD PARTY OR SELLER AUTHORIZES THE COMPANY TO USE,
MODIFY, DISTRIBUTE, OR PRACTICE ANY RIGHTS UNDER, GRANT SUBLICENSES WITH RESPECT
TO OR INCORPORATE IN THE COMPANY’S PRODUCTS OR SERVICES, ANY INTELLECTUAL
PROPERTY RIGHTS OWNED BY A THIRD PARTY OR SELLER (“IN-BOUND LICENSES”), OTHER
THAN IN-BOUND LICENSES THAT CONSIST SOLELY OF “SHRINK-WRAP” AND SIMILAR
COMMERCIALLY AVAILABLE END-USER LICENSES, AND, WITH RESPECT TO EACH SUCH
IN-BOUND LICENSE, STATES WHETHER SUCH IN-BOUND LICENSE IS EXCLUSIVE OR
NON-EXCLUSIVE.


 


(C)                                  SCHEDULE 2.7(C) CONTAINS AN ACCURATE AND
COMPLETE LIST OF ALL LICENSES, SUBLICENSES AND OTHER AGREEMENTS MATERIAL TO THE
COMPANY PURSUANT TO WHICH THE COMPANY AUTHORIZES A THIRD PARTY OR SELLER TO USE,
MODIFY, DISTRIBUTE, OR PRACTICE ANY RIGHTS UNDER OR GRANT SUBLICENSES WITH
RESPECT TO, ANY COMPANY IP RIGHTS OR PURSUANT TO WHICH THE COMPANY GRANTS RIGHTS
TO USE OR PRACTICE ANY RIGHTS UNDER ANY INTELLECTUAL PROPERTY RIGHTS OWNED BY A
THIRD PARTY OR SELLER (“OUT-BOUND LICENSES”), OTHER THAN OUT-BOUND LICENSES THAT
CONSIST SOLELY OF “SHRINK-WRAP” AND SIMILAR COMMERCIALLY AVAILABLE END-USER
LICENSES, AND, WITH RESPECT TO EACH SUCH OUT-BOUND LICENSE, STATES WHETHER SUCH
OUT-BOUND LICENSE IS EXCLUSIVE OR NON-EXCLUSIVE.


 


(D)                                 THE COMPANY IP RIGHTS CONSTITUTE ALL THE
INTELLECTUAL PROPERTY RIGHTS MATERIAL TO THE BUSINESS AS CURRENTLY CONDUCTED.


 


(E)                                  ALL REGISTERED IP RIGHTS ARE IN GOOD
STANDING, ARE IN MATERIAL COMPLIANCE WITH APPLICABLE LEGAL REQUIREMENTS AND ARE
NOT SUBJECT TO ANY UNPAID MAINTENANCE FEES OR TAXES OR ACTIONS FALLING DUE
WITHIN THIRTY (30) DAYS AFTER THE CLOSING DATE.  TO SELLER’S KNOWLEDGE, THERE
ARE NO PROCEEDINGS, CHALLENGES OR CLAIMS BEFORE ANY COURT, TRIBUNAL (INCLUDING
THE U.S. PATENT AND TRADEMARK OFFICE OR EQUIVALENT AUTHORITY ANYWHERE IN THE
WORLD) RELATED TO ANY SUCH REGISTERED IP RIGHTS, OTHER THAN NORMAL PATENT
PROSECUTION PROCEEDINGS.


 


(F)                                    THE COMPANY HAS NOT RECEIVED NOTICE WITH
RESPECT TO THE VALIDITY OR ENFORCEABILITY OF ANY COMPANY IP RIGHT, AND, TO
SELLER’S KNOWLEDGE, NO SUCH CLAIM IS PENDING OR HAS BEEN MADE OR ASSERTED TO
SUCH EFFECT THAT HAS NOT BEEN RESOLVED.  TO SELLER’S KNOWLEDGE, THE COMPANY HAS
NOT TAKEN ANY ACTION OR FAILED TO TAKE ANY ACTION THAT WOULD REASONABLY BE
EXPECTED TO RESULT IN THE ABANDONMENT, CANCELLATION, FORFEITURE, RELINQUISHMENT,
INVALIDATION, WAIVER OR UNENFORCEABILITY OF ANY COMPANY IP RIGHT.  TO SELLER’S
KNOWLEDGE, NO PERSON HAS MATERIALLY INFRINGED OR IS MATERIALLY INFRINGING ANY
COMPANY IP RIGHT OR HAS OTHERWISE MATERIALLY MISAPPROPRIATED OR IS OTHERWISE
MATERIALLY MISAPPROPRIATING ANY COMPANY IP RIGHT.


 


(G)                                 THE COMPANY HAS TAKEN REASONABLE STEPS TO
PROTECT AND PRESERVE THE CONFIDENTIALITY OF ALL COMPANY IP RIGHTS NOT OTHERWISE
DISCLOSED IN PUBLISHED PATENTS, PATENT APPLICATIONS, REGISTERED COPYRIGHTS OR
PUBLIC PUBLICATIONS (“COMPANY CONFIDENTIAL INFORMATION”).  USE BY AND DISCLOSURE
TO EMPLOYEES OR OTHERS OF COMPANY CONFIDENTIAL INFORMATION HAS BEEN PURSUANT TO
THE TERMS OF VALID AND BINDING WRITTEN CONFIDENTIALITY AND NONUSE/RESTRICTED-USE
AGREEMENTS OR AGREEMENTS THAT CONTAIN SIMILAR OBLIGATIONS.


 


(H)                                 EXCEPT AS SET FORTH ON SCHEDULE 2.7(H), TO
SELLER’S KNOWLEDGE, EACH CURRENT AND FORMER EMPLOYEE AND INDEPENDENT CONTRACTOR
OF THE COMPANY WHO IS OR WAS INVOLVED IN, OR WHO HAS CONTRIBUTED TO, THE
CREATION OR DEVELOPMENT OF ANY OWNED IP RIGHT HAS EXECUTED AND


 

5

--------------------------------------------------------------------------------


 


DELIVERED (AND, TO SELLER’S KNOWLEDGE, IS IN COMPLIANCE WITH) AN AGREEMENT WHICH
PROVIDES A VALID WRITTEN ASSIGNMENT TO SELLER OF ALL TITLE AND RIGHTS TO ALL
SUCH OWNED IP RIGHTS.


 


2.8                                 EMPLOYEES AND INDEPENDENT CONTRACTORS.


 


(A)                                  SCHEDULE 2.8(A) CONTAINS A TRUE AND
COMPLETE LIST, AS OF FEBRUARY 29, 2008, OF ALL EMPLOYEES OF THE COMPANY,
(COLLECTIVELY, THE “COMPANY EMPLOYEES”), INCLUDING EACH SUCH EMPLOYEE’S
(I) NAME, (II) TITLE, AND (III) PRINCIPAL LOCATION OF EMPLOYMENT.  THE SELLER
REPRESENTS THAT NO COMPANY EMPLOYEE HAS GIVEN THE SELLER WRITTEN NOTICE THAT HE
OR SHE INTENDS TO TERMINATE HIS OR HER EMPLOYMENT BECAUSE OF THE TRANSACTIONS
CONTEMPLATED HEREBY OR OTHERWISE ON OR PRIOR TO THE CLOSING DATE.


 


(B)                                 (I) THE COMPANY DOES NOT HAVE A PRESENT
INTENTION TO TERMINATE THE EMPLOYMENT OF ANY COMPANY EMPLOYEE; (II) ALL COMPANY
EMPLOYEES HAVE EXECUTED THE COMPANY’S FORM PROPRIETARY INFORMATION AND
INVENTIONS AGREEMENT, A COPY OF WHICH HAS BEEN PROVIDED TO BUYER; (III) TO THE
KNOWLEDGE OF SELLER, NO COMPANY EMPLOYEE IS A PARTY TO OR IS BOUND BY ANY
EMPLOYMENT CONTRACT, PATENT DISCLOSURE AGREEMENT, NON-COMPETITION AGREEMENT OR
OTHER RESTRICTIVE COVENANT OR OTHER CONTRACT WITH ANY THIRD PARTY THAT WOULD BE
LIKELY TO AFFECT IN ANY MATERIAL WAY THE PERFORMANCE BY SUCH COMPANY EMPLOYEE OF
ANY OF HIS OR HER DUTIES OR RESPONSIBILITIES AS AN EMPLOYEE OF THE COMPANY; AND
(IV) TO THE KNOWLEDGE OF SELLER, NO COMPANY EMPLOYEE IS IN VIOLATION OF ANY TERM
OF ANY EMPLOYMENT CONTRACT, PATENT DISCLOSURE AGREEMENT, NONCOMPETITION
AGREEMENT, OR ANY OTHER RESTRICTIVE COVENANT WITH ANY THIRD PARTY RELATING TO
THE RIGHT OF ANY SUCH COMPANY EMPLOYEE TO BE EMPLOYED BY THE COMPANY.


 


(C)                                  EXCEPT AS DISCLOSED IN SCHEDULE 2.8(C), NO
COMPANY EMPLOYEE IS ENTITLED TO ANY SEVERANCE PAY, BONUS COMPENSATION,
ACCELERATION OF PAYMENT OR VESTING OF ANY EQUITY INTEREST, OR OTHER PAYMENT FROM
SELLER OR THE COMPANY (OTHER THAN ACCRUED SALARY, VACATION, OR OTHER PAID TIME
OFF IN ACCORDANCE WITH THE POLICIES OF THE COMPANY OR SELLER) AS A RESULT OF OR
IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR AS A
RESULT OF ANY TERMINATION OF EMPLOYMENT ON OR AFTER THE CLOSING DATE.


 


(D)                                 SCHEDULE 2.8(D) CONTAINS A TRUE AND COMPLETE
LIST, AS OF FEBRUARY 29, 2008, OF ALL CONSULTANTS AND OTHER INDEPENDENT
CONTRACTORS WHO ARE PROVIDING MATERIAL SERVICES TO THE COMPANY (THE “INDEPENDENT
CONTRACTORS”), INCLUDING (I) EACH SUCH INDEPENDENT CONTRACTOR’S NAME, (II) TYPE
OF SERVICES BEING PROVIDED BY EACH INDEPENDENT CONTRACTOR, AND (III) PRINCIPAL
LOCATION WHERE SERVICES ARE PROVIDED.


 


(E)                                  (I) THE COMPANY IS NOT A PARTY TO ANY
COLLECTIVE BARGAINING AGREEMENT OR OTHER LABOR CONTRACT APPLICABLE TO A COMPANY
EMPLOYEE, (II) TO SELLER’S KNOWLEDGE, NO UNION HAS BARGAINING RIGHTS WITH
RESPECT TO ANY COMPANY EMPLOYEE AND THERE ARE NO THREATENED OR APPARENT UNION
ORGANIZING ACTIVITIES INVOLVING ANY COMPANY EMPLOYEE, (III) THERE ARE NO
STRIKES, SLOWDOWNS OR WORK STOPPAGES PENDING OR THREATENED BETWEEN THE COMPANY
AND A COMPANY EMPLOYEE, AND (IV) TO SELLER’S KNOWLEDGE, THERE ARE NO UNFAIR
LABOR PRACTICE COMPLAINTS INVOLVING A COMPANY EMPLOYEE PENDING AGAINST THE
COMPANY.


 

2.9                                 Financial Statements.  Attached hereto as
Exhibit D are (a) the unaudited balance sheet of the Company at December 31,
2007, and the related unaudited statement of income for

 

6

--------------------------------------------------------------------------------


 

the twelve-month period ended December 31, 2007, and (b) the unaudited balance
sheet of the Company at March 31, 2008 (the “Most Recent Balance Sheet”), in
each case prepared in accordance GAAP (except as indicated therein and for the
absence of footnotes and subject to year-end adjustments which would not,
individually or in the aggregate, have a Material Adverse Effect) consistent
with the Company’s past practice.  Except as reflected in such financial
statements, as of the date of the Most Recent Balance Sheet, there existed no
liabilities of the Company required under GAAP to be shown in the financial
statements except such as would not, individually or in the aggregate, have a
Material Adverse Effect.  Since the date of the Most Recent Balance Sheet, the
Company has not incurred any material liabilities other than in the ordinary
course of business.

 

2.10                           Changes.  Except as described in Schedule 2.10,
as contemplated by or as disclosed in this Agreement, or undertaken in
connection with the Restructuring, since the date of the Most Recent Balance
Sheet, the Company has conducted the Business only in the ordinary course and in
a manner materially consistent with past practice and, since such date, there
has not been a Material Adverse Effect.  Without limiting the foregoing, since
the date of the Most Recent Balance Sheet none of the following have occurred
other than in the ordinary course of business, as undertaken in connection with
the Restructuring, or as would not, individually or in the aggregate have a
Material Adverse Effect:

 


(A)                                  THE COMPANY HAS NOT ENTERED INTO ANY
TRANSACTION WHICH WAS NOT IN THE ORDINARY COURSE OF BUSINESS;


 


(B)                                 THE COMPANY HAS NOT CHANGED OR AMENDED IN
ANY RESPECT ANY CONTRACT BY WHICH COMPANY OR ANY OF ITS ASSETS OR PROPERTIES ARE
BOUND OR SUBJECT, EXCEPT AS CONTEMPLATED BY THIS AGREEMENT;


 


(C)                                  THERE HAS BEEN NO MORTGAGE, PLEDGE, SALE,
ASSIGNMENT OR TRANSFER OF ANY TANGIBLE OR INTANGIBLE ASSETS OF COMPANY, EXCEPT,
WITH RESPECT TO TANGIBLE ASSETS, IN THE ORDINARY COURSE OF BUSINESS CONSISTENT
WITH PAST PRACTICES;


 


(D)                                 THERE HAS BEEN NO DAMAGE, DESTRUCTION OR
LOSS (WHETHER OR NOT COVERED BY INSURANCE) AFFECTING THE BUSINESS, ASSETS,
PROPERTIES, OPERATIONS OR CONDITION (FINANCIAL OR OTHERWISE), OR RESULTS OF
OPERATIONS OF COMPANY;


 


(E)                                  THERE HAS BEEN NO ISSUANCE OF ANY BONDS,
NOTES OR OTHER SECURITIES OF THE COMPANY OR ANY AGREEMENT OR COMMITMENT THEREFOR
(INCLUDING OPTIONS, WARRANTS OR RIGHTS OR AGREEMENTS OR COMMITMENTS TO PURCHASE
SUCH SECURITIES OR GRANT SUCH OPTIONS, WARRANTS OR RIGHTS);


 


(F)                                    THERE HAS BEEN NO DECLARATION OR PAYMENT
OF A DISTRIBUTION ON, OR OTHER DISTRIBUTION WITH RESPECT TO, OR ANY DIRECT OR
INDIRECT REDEMPTION OR ACQUISITION OF, ANY OF THE CAPITAL STOCK OR OTHER
SECURITIES OF COMPANY OR ANY AGREEMENT OR COMMITMENT THEREFOR;


 


(G)                                 THE COMPANY HAS NOT CHANGED ANY COMPENSATION
ARRANGEMENT OR AGREEMENT WITH ANY OF ITS EMPLOYEES, OFFICERS OR INDEPENDENT
CONTRACTORS OR CHANGED THE


 

7

--------------------------------------------------------------------------------


 


RATE OF PAY AND PROVISION OF EMPLOYEE BENEFITS AND PERQUISITES OF ITS EMPLOYEES
AND INDEPENDENT CONTRACTORS AS A GROUP, INCLUDING ANY PLAN UNDER ERISA;


 


(H)                                 THERE HAS BEEN NO CHANGE, EXCEPT IN THE
ORDINARY COURSE OF BUSINESS, IN THE CONTINGENT OBLIGATIONS OF COMPANY BY WAY OF
GUARANTY, ENDORSEMENT, INDEMNITY, OR WARRANTY;


 


(I)                                     THERE HAVE BEEN NO LOANS MADE BY THE
COMPANY TO ANY OF ITS RESPECTIVE OFFICERS, EMPLOYEES, INDEPENDENT CONTRACTORS OR
SHAREHOLDERS OR THEIR IMMEDIATE FAMILY MEMBERS, OR ANY AGREEMENT OR COMMITMENT
THEREFOR (EXCEPT FOR ADVANCES IN THE ORDINARY COURSE OF BUSINESS AND CONSISTENT
WITH PAST PRACTICE AND GENERALLY APPLICABLE COMPANY POLICY);


 


(J)                                     THERE HAS BEEN NO WAIVER OR LOSS OF ANY
RIGHT OF THE COMPANY, OR THE CANCELLATION OF ANY DEBT, CLAIM OR CONTRACT OR
OTHER AGREEMENT HELD BY THE COMPANY;


 


(K)                                  THERE HAS NOT BEEN ANY SATISFACTION OR
DISCHARGE OF ANY LIEN OR ANY PAYMENT OF ANY OBLIGATION BY COMPANY, EXCEPT IN THE
ORDINARY COURSE OF BUSINESS AND CONSISTENT WITH PAST PRACTICES AND WHICH IS NOT
MATERIAL TO THE BUSINESS, ASSETS, PROPERTIES, OPERATIONS OR CONDITION (FINANCIAL
OR OTHERWISE), OR RESULTS OF OPERATIONS OF COMPANY;


 


(L)                                     THERE HAS NOT BEEN ANY CHANGE IN THE
ACCOUNTING METHODS, PRACTICES OR POLICIES FOLLOWED BY THE COMPANY OR ANY CHANGE
IN DEPRECIATION OR AMORTIZATION POLICIES OR RATES THERETOFORE ADOPTED;


 


(M)                               THERE HAS NOT BEEN ANY REDUCTION IN THE FORM
OR AMOUNT OF INSURANCE COVERAGE MAINTAINED BY THE COMPANY;


 


(N)                                 THE COMPANY HAS NOT MADE ANY MATERIAL
CAPITAL EXPENDITURES OTHER THAN IN THE ORDINARY COURSE OF BUSINESS AND NO
COMMITMENTS HAVE BEEN MADE BY THE COMPANY FOR ANY FUTURE CAPITAL EXPENDITURE;
AND


 


(O)                                 THE COMPANY HAS NOT INCURRED ANY MATERIAL
LIABILITY OTHER THAN IN THE ORDINARY COURSE OF BUSINESS.


 


2.11                           MATERIAL CONTRACTS.


 


(A)                                  SCHEDULE 2.11(A) SETS FORTH ALL OF THE
FOLLOWING WRITTEN AGREEMENTS TO WHICH THE COMPANY IS A PARTY:


 

(I)                                     ANY LEASE OF REAL PROPERTY AND ANY LEASE
OF PERSONAL PROPERTY WITH A FUTURE PAYMENT OBLIGATION IN EXCESS OF $100,000 PER
ANNUM;

 

(II)                                  ANY CONTRACT FOR THE PURCHASE OF
MATERIALS, SUPPLIES, GOODS, SERVICES, EQUIPMENT OR OTHER ASSETS PROVIDING FOR
ANNUAL PAYMENTS BY THE COMPANY OF, OR PURSUANT TO WHICH IN 2007 THE COMPANY
PAID, IN THE AGGREGATE $100,000 OR MORE;

 

8

--------------------------------------------------------------------------------


 

(III)                               ANY SALES, DISTRIBUTION OR OTHER SIMILAR
AGREEMENT PROVIDING FOR THE SALE BY THE COMPANY OF MATERIALS, SUPPLIES, GOODS,
SERVICES, EQUIPMENT OR OTHER ASSETS THAT PROVIDE FOR ANNUAL PAYMENTS TO THE
COMPANY OF, OR PURSUANT TO WHICH IN 2007 THE COMPANY RECEIVED, IN THE AGGREGATE
$100,000 OR MORE;

 

(IV)                              ANY CONTRACT RELATING TO INDEBTEDNESS FOR
BORROWED MONEY OR THE DEFERRED PURCHASE PRICE OF PROPERTY (WHETHER INCURRED,
ASSUMED, GUARANTEED OR SECURED BY ANY ASSET), EXCEPT CONTRACTS RELATING TO
INDEBTEDNESS INCURRED IN THE ORDINARY COURSE OF BUSINESS IN AN AMOUNT NOT
EXCEEDING $100,000;

 

(V)                                 ANY EMPLOYMENT, SEVERANCE OR CONSULTING
AGREEMENT WITH RESPECT TO ANY COMPANY EMPLOYEE;

 

(VI)                              ANY CONTRACT OR OTHER DOCUMENT THAT LIMITS THE
FREEDOM OF THE COMPANY TO COMPETE IN ANY LINE OF BUSINESS OR WITH ANY PERSON OR
IN ANY AREA (COLLECTIVELY WITH ALL THE AGREEMENTS IDENTIFIED IN THIS
SECTION 2.11(A), THE “MATERIAL CONTRACTS”).

 


(B)                                 TO SELLER’S KNOWLEDGE, EACH MATERIAL
CONTRACT THAT IS CURRENTLY IN EFFECT CONSTITUTES A LEGAL, VALID AND BINDING
AGREEMENT OF THE COMPANY AND OF EACH OTHER PARTY THERETO, AND IS ENFORCEABLE IN
ACCORDANCE WITH ITS TERMS, EXCEPT AS SUCH ENFORCEABILITY MAY BE LIMITED BY
(A) BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR OTHER SIMILAR LAWS NOW
OR HEREAFTER IN EFFECT RELATING TO OR LIMITING CREDITORS’ RIGHTS GENERALLY, AND
(B) GENERAL PRINCIPLES OF EQUITY (WHETHER CONSIDERED IN AN ACTION IN EQUITY OR
AT LAW).  NEITHER THE COMPANY NOR, TO SELLER’S KNOWLEDGE, ANY OTHER PARTY TO
SUCH MATERIAL CONTRACTS, IS IN VIOLATION OR BREACH OF OR DEFAULT UNDER ANY SUCH
MATERIAL CONTRACT (OR WITH NOTICE OR LAPSE OF TIME OR BOTH, WOULD BE IN
VIOLATION OR BREACH OF OR DEFAULT UNDER SUCH MATERIAL CONTRACT) WHICH WOULD
RESULT, INDIVIDUALLY OR IN THE AGGREGATE, IN A MATERIAL ADVERSE EFFECT.


 

2.12                           Compliance with Laws and Permits.  To Seller’s
Knowledge, the Company is not in violation of, or in any default under, and no
event has occurred that (with notice or the lapse of time or both) would
constitute a violation of or default under (a) the Company ‘s charter documents
or (b) any applicable law, rule, regulation, ordinance, order, writ, decree or
judgment of any governmental authority, except for such violations or defaults
as would not constitute a Material Adverse Effect. All material Permits held by
the Company that are necessary for the operation of the Business as currently
conducted (“Company’s Permits”) are listed on Schedule 2.12 and are in full
force and effect and good standing, and no written notices have been received
relating to termination or cancellation or withdrawal of such Permits.  The
Company is in compliance with the terms of its Company Permits, except where the
failure to comply would not, individually or in the aggregate, have a Material
Adverse Effect on the Company. Except as listed in Schedule 2.12, to Seller’s
Knowledge, no investigation or review by any governmental authority with respect
to the Company is pending which would have a Material Adverse Effect.

 


2.13                           TAXES.


 


(A)                                  THE COMPANY’S ASSETS ARE NOT SUBJECT TO ANY
LIENS FOR TAXES, EXCEPT LIENS FOR TAXES NOT YET DUE, AND BUYER WILL NOT BECOME
DIRECTLY OR INDIRECTLY LIABLE FOR, AND NO LIEN, CLAIM OR ENCUMBRANCE WILL BE
PLACED UPON THE COMPANY’S ASSETS WITH RESPECT TO, (I) ANY TAXES


 

9

--------------------------------------------------------------------------------


 


ATTRIBUTABLE TO THE OWNERSHIP OR USE OF THE COMPANY’S ASSETS WITH RESPECT TO
PERIODS PRIOR TO AND INCLUDING THE CLOSING DATE OR (II) ANY OTHER TAXES
ATTRIBUTABLE TO THE ACTIONS OR ACTIVITIES OF THE COMPANY ON OR PRIOR TO THE
CLOSING DATE, IN EACH CASE OTHER THAN TRANSFER TAXES AND OTHER TAXES INCLUDED ON
THE MOST RECENT BALANCE SHEET.  NONE OF THE COMPANY’S ASSETS IS A “UNITED STATES
REAL PROPERTY INTEREST” WITHIN THE MEANING OF SECTION 897 OF THE CODE.


 


(B)                                 WITH RESPECT TO THE COMPANY:


 

(I)                                     ALL TAX RETURNS OF THE COMPANY REQUIRED
TO BE FILED ON OR PRIOR TO THE CLOSING DATE HAVE BEEN OR WILL BE TIMELY FILED BY
THE COMPANY OR SELLER.  ALL SUCH TAX RETURNS WERE OR WILL BE CORRECT AND
COMPLETE IN ALL MATERIAL RESPECTS WHEN FILED.

 

(II)                                  ALL MATERIAL TAXES REQUIRED TO BE PAID BY
THE COMPANY (WHETHER OR NOT SHOWN ON ANY TAX RETURN) HAVE BEEN PAID IN FULL. 
THERE IS (A) NO CLAIM FOR TAXES BEING ASSERTED AGAINST THE COMPANY THAT HAS
RESULTED IN A LIEN AGAINST THE PROPERTY OF THE COMPANY OTHER THAN LIENS FOR
TAXES NOT YET DUE AND PAYABLE, (B) NO AUDIT OR PENDING AUDIT OF, OR TAX
CONTROVERSY ASSOCIATED WITH, ANY TAX RETURN OF THE COMPANY, OR OF ANY OTHER
PERSON WHERE THE COMPANY COULD BE HELD LIABLE FOR TAXES, BEING CONDUCTED BY A
TAX AUTHORITY, (C) NO EXTENSION OF ANY STATUTE OF LIMITATIONS ON THE ASSESSMENT
OF ANY TAXES GRANTED BY THE COMPANY CURRENTLY IN EFFECT, AND (D) NO AGREEMENT TO
ANY EXTENSION OF TIME FOR FILING ANY TAX RETURN WHICH HAS NOT BEEN FILED.

 

(III)                               THE COMPANY HAS NOT BEEN A MEMBER OF AN
AFFILIATED GROUP FILING A CONSOLIDATED FEDERAL INCOME TAX RETURN OTHER THAN THE
GROUP THE COMMON PARENT OF WHICH IS SELLER (THE “SELLER GROUP”).  ALL
CONSOLIDATED INCOME TAX RETURNS, INCLUDING ANY CONSOLIDATED OR COMBINED STATE OR
FOREIGN INCOME TAX RETURNS, THAT WERE REQUIRED TO BE FILED BY THE SELLER GROUP
ON OR PRIOR TO THE DATE HEREOF AND WHICH INCLUDED THE COMPANY WERE TIMELY
FILED.  ALL SUCH TAX RETURNS WERE CORRECT AND COMPLETE IN ALL MATERIAL RESPECTS
WHEN FILED.  THE COMPANY WILL NOT BE A PARTY TO ANY TAX ALLOCATION, TAX SHARING
AGREEMENT OR OTHER SIMILAR AGREEMENT AS OF THE CLOSING DATE NOR WILL THE COMPANY
HAVE ANY LIABILITY OR POTENTIAL LIABILITY TO ANOTHER PARTY UNDER ANY SUCH
AGREEMENT.

 

(IV)                              THE COMPANY HAS WITHHELD AND PAID ALL MATERIAL
TAXES REQUIRED TO HAVE BEEN WITHHELD AND PAID IN CONNECTION WITH AMOUNTS PAID OR
OWING TO ANY EMPLOYEE, INDEPENDENT CONTRACTOR, CREDITOR, STOCKHOLDER, OR OTHER
THIRD PARTY.

 

(V)                                 NO AUDIT IS CURRENTLY PENDING WITH RESPECT
TO ANY TAX RETURN OF THE COMPANY OR OF THE SELLER GROUP.  NEITHER SELLER NOR THE
COMPANY HAS WAIVED ANY STATUTE OF LIMITATIONS IN RESPECT OF TAXES OR AGREED TO
ANY EXTENSION OF TIME FOR THE ASSESSMENT OF ANY TAX.  NO CLAIM IS CURRENTLY
PENDING BY AN AUTHORITY IN A JURISDICTION WHERE THE COMPANY DOES NOT FILE TAX
RETURNS ASSERTING THAT THE COMPANY IS OR MAY BE SUBJECT TO TAXATION BY THAT
JURISDICTION.

 

(VI)                              THE COMPANY WILL NOT BE REQUIRED TO INCLUDE IN
INCOME, OR EXCLUDE ANY ITEM OF DEDUCTION FROM, TAXABLE INCOME FOR ANY TAXABLE
PERIOD (OR PORTION THEREOF) ENDING AFTER THE CLOSING DATE AS A RESULT OF ANY
(I) CHANGE IN METHOD OF ACCOUNTING FOR A TAXABLE PERIOD ENDING ON OR PRIOR TO
THE CLOSING DATE; (II) “CLOSING AGREEMENT” DESCRIBED IN SECTION 7121 OF THE CODE
(OR ANY CORRESPONDING OR SIMILAR PROVISION OF STATE, LOCAL, OR FOREIGN TAX LAW);

 

10

--------------------------------------------------------------------------------


 

(III) INTERCOMPANY TRANSACTIONS OR ANY EXCESS LOSS ACCOUNT DESCRIBED IN TREASURY
REGULATIONS UNDER SECTION 1502 OF THE CODE (OR ANY CORRESPONDING OR SIMILAR
PROVISION OF STATE, LOCAL, OR FOREIGN TAX LAW); (IV) INSTALLMENT SALE OR OPEN
TRANSACTION DISPOSITION MADE ON OR PRIOR TO THE CLOSING DATE; OR (V) PREPAID
AMOUNT RECEIVED ON OR PRIOR TO THE CLOSING DATE.  THE COMPANY IS NOT REQUIRED TO
INCLUDE ANY ADJUSTMENT IN TAXABLE INCOME FOR ANY TAXABLE PERIOD (OR PORTION
THEREOF) PURSUANT TO SECTION 481 OR 263A OF THE CODE OR ANY COMPARABLE PROVISION
UNDER STATE, LOCAL OR FOREIGN TAX LAWS AS A RESULT OF TRANSACTIONS, EVENTS OR
ACCOUNTING METHODS EMPLOYED PRIOR TO THE CLOSING DATE.

 

(VII)                           THE COMPANY IS NOT OBLIGATED TO MAKE ANY
PAYMENTS, AND IS NOT A PARTY TO ANY AGREEMENT THAT UNDER CERTAIN CIRCUMSTANCES
COULD OBLIGATE IT TO MAKE ANY PAYMENTS THAT WILL NOT BE DEDUCTIBLE UNDER CODE
SECTION 162(M) OR 280G.  THE COMPANY HAS NOT BEEN A UNITED STATES REAL PROPERTY
HOLDING CORPORATION WITHIN THE MEANING OF CODE SECTION 897(C)(2).

 

(VIII)                        THE COMPANY HAS DISCLOSED ON ITS TAX RETURNS ANY
TAX REPORTING POSITION TAKEN IN ANY TAX RETURN WHICH COULD RESULT IN THE
IMPOSITION OF PENALTIES UNDER SECTION 6662 OF THE CODE OR ANY COMPARABLE
PROVISIONS OF STATE, LOCAL OR FOREIGN LAW.  THE COMPANY HAS NOT CONSUMMATED OR
PARTICIPATED IN, AND IS NOT CURRENTLY PARTICIPATING IN ANY TRANSACTION WHICH WAS
OR IS A “TAX SHELTER” TRANSACTION AS DEFINED IN SECTION 6662, 6011, 6012 OR 6111
OF THE CODE OR THE TREASURY REGULATIONS PROMULGATED THEREUNDER OR WHICH WAS OR
IS A “LISTED TRANSACTION” OR A “REPORTABLE TRANSACTION” AS THOSE TERMS ARE
DEFINED IN THE CODE AND THE TREASURY REGULATIONS THEREUNDER.  NO TRANSACTION AS
DEFINED IN SECTION 6662 OF THE CODE HAS BEEN REPORTED BY THE COMPANY AND THE
COMPANY HAS NOT TAKEN ANY POSITIONS WHICH WOULD REQUIRE A SECTION 6662
DISCLOSURE TO AVOID PENALTIES.

 

2.14                           Brokers.  All negotiations relative to this
Agreement and the transactions contemplated hereby have been carried out by
Seller directly with Buyer without the intervention of any Person on behalf of
Seller in such manner as to give rise to any valid claim by any Person against
Buyer for a finder’s fee, brokerage commission or similar payment.

 


2.15                           SUFFICIENCY OF ASSETS.


 


(A)                                  TO SELLER’S KNOWLEDGE, OTHER THAN
COMMERCIALLY AVAILABLE SOFTWARE USED TO SUPPORT THE BUSINESS, GENERAL CORPORATE,
SUPPORT AND SHARED SERVICES (INCLUDING WITHOUT LIMITATION INFORMATION
TECHNOLOGY, LEGAL, FINANCE AND ACCOUNTING) PROVIDED BY SELLER, CREDIT SUPPORT
AND SIMILAR ARRANGEMENTS PROVIDED BY SELLER, AND CERTAIN CONTRACTS FOR SERVICES
GENERALLY AVAILABLE COMMERCIALLY THAT ARE PROVIDED PURSUANT TO AN ARRANGEMENT BY
THIRD PARTIES WITH AN AFFILIATE OF THE COMPANY, THE ASSETS PRESENTLY OWNED,
LEASED OR LICENSED BY THE COMPANY ARE SUFFICIENT FOR THE CONDUCT OF THE BUSINESS
AS PRESENTLY CONDUCTED, CONSISTENT WITH PAST PRACTICE, EXCEPT FOR SUCH ASSETS,
WHICH THE FAILURE TO OWN, LEASE OR LICENSE WOULD NOT, INDIVIDUALLY OR IN THE
AGGREGATE, HAVE A MATERIAL ADVERSE EFFECT.


 


(B)                                 TO SELLER’S KNOWLEDGE, THE COMPANY HAS GOOD
TITLE TO, A VALID LEASEHOLD INTEREST IN, OR VALID RIGHTS TO USE, THE ASSETS
PRESENTLY OWNED, LEASED OR LICENSED BY IT FREE AND CLEAR OF ALL ENCUMBRANCES
OTHER THAN PERMITTED ENCUMBRANCES, EXCEPT FOR SUCH FAILURES AS WOULD NOT,
INDIVIDUALLY OR IN THE AGGREGATE, HAVE A MATERIAL ADVERSE EFFECT.


 

11

--------------------------------------------------------------------------------


 


(C)                                  TO SELLER’S KNOWLEDGE, THE COMPANY’S ASSETS
TAKEN AS A WHOLE ARE GENERALLY ADEQUATE FOR THE PURPOSES FOR WHICH THEY ARE USED
BY THE COMPANY IN THE ORDINARY COURSE OF THE BUSINESS.


 

2.16                           Customers.  Listed in Schedule 2.16 are the names
of the ten (10) most significant customers (by revenue) of the Company for the
12-month period ended December 31, 2007.

 


2.17                           ENVIRONMENTAL MATTERS. EXCEPT AS SET FORTH ON
SCHEDULE 2.17, (A) THE COMPANY HAS OPERATED IN MATERIAL COMPLIANCE WITH ALL
APPLICABLE ENVIRONMENTAL LAWS, (B) TO SELLER’S KNOWLEDGE, THERE HAS BEEN NO
MATERIAL GENERATION, USE, TRANSPORTATION, TREATMENT, STORAGE, RELEASE OR
DISPOSAL BY THE COMPANY OF ANY HAZARDOUS SUBSTANCES IN CONNECTION WITH OR
RELATING TO THE OWNERSHIP, LEASE, OCCUPATION OR USE OF THE FACILITIES BY THE
COMPANY IN MATERIAL VIOLATION OF ANY APPLICABLE ENVIRONMENTAL LAWS, (C) TO
SELLER’S KNOWLEDGE, THERE IS NOT PRESENT IN, ON, UNDER OR EMANATING ONTO OR FROM
THE FACILITIES ANY HAZARDOUS SUBSTANCE IN VIOLATION OF ANY APPLICABLE
ENVIRONMENTAL LAWS, AND (D) THE COMPANY HAS NOT RECEIVED ANY ACTUAL OR
THREATENED NOTICE, DEMAND, OR CLAIM THAT ITS OPERATIONS OR THE FACILITIES IS IN
VIOLATION OF OR NON-COMPLIANCE WITH ANY APPLICABLE ENVIRONMENTAL LAWS, EXCEPT,
IN ALL CASES, AS WOULD NOT RESULT, INDIVIDUALLY OR IN THE AGGREGATE, IN A
MATERIAL ADVERSE EFFECT.


 

2.18                           Disclosure of Confidential Information.  The
Company takes reasonable precautions to safeguard its confidential information. 
To Seller’s knowledge, no material disclosure of Company’s confidential
information has been made except (i) in the ordinary and normal course of
business and (ii) incident to the sales process for the Company, and then only
pursuant to persons that executed nondisclosure or confidentiality agreements.

 

2.19                           No Other Representations or Warranties.  EXCEPT
AS SPECIFICALLY SET FORTH IN THIS ARTICLE II, NEITHER SELLER NOR ANY OF ITS
OFFICERS, DIRECTORS, EMPLOYEES, AFFILIATES, AGENTS OR REPRESENTATIVES IS MAKING,
AND EACH OF THEM HEREBY EXPRESSLY DISCLAIMS, ANY REPRESENTATION OR WARRANTY
WHATSOEVER, EXPRESS OR IMPLIED.

 


ARTICLE III

REPRESENTATIONS AND WARRANTIES OF BUYER

 

Buyer hereby represents and warrants to Seller as follows:

 

3.1                                 Organization and Qualification.  Buyer is an
entity duly organized, validly existing and in good standing under the laws of
its jurisdiction of organization and has the power and authority to perform its
obligations under this Agreement.

 

3.2                                 Authorization.  The execution and delivery
of this Agreement and each Transaction Agreement by each Buyer and the
performance by Buyer of its obligations hereunder have been duly authorized and
no other action or approval is necessary for the execution, delivery or
performance of this Agreement and each Transaction Agreement by Buyer.  Buyer
has full right, power, authority and capacity to execute and deliver this
Agreement and each Transaction Agreement.  This Agreement and each Transaction
Agreement to which Buyer is a party has been or will be duly executed and
delivered by Buyer, and is or will be a

 

12

--------------------------------------------------------------------------------


 

valid and binding obligation of each of Buyer, enforceable against Buyer in
accordance with its terms, except as such enforceability may be limited by
(a) bankruptcy, insolvency, reorganization, moratorium or other similar laws now
or hereafter in effect relating to or limiting creditors’ rights generally, and
(b) general principles of equity (whether considered in an action in equity or
at law).

 

3.3                                 No Conflict.  Except as described on
Schedule 3.3, neither the execution and delivery of this Agreement by Buyer nor
the consummation of the transactions contemplated hereunder will:

 


(A)                                  CONFLICT WITH OR RESULT IN A BREACH BY
BUYER OF, OR CONSTITUTE A DEFAULT BY BUYER UNDER, OR CREATE AN EVENT THAT, WITH
THE GIVING OF NOTICE OR THE LAPSE OF TIME, OR BOTH, WOULD BE A DEFAULT UNDER OR
MATERIAL BREACH OF, ANY OF THE TERMS, CONDITIONS OR PROVISIONS OF
(I) ANY MATERIAL INDENTURE, MORTGAGE, LEASE, DEED OF TRUST, PLEDGE, LOAN OR
CREDIT AGREEMENT, LICENSE AGREEMENT OR ANY OTHER MATERIAL CONTRACT, ARRANGEMENT
OR AGREEMENT TO WHICH BUYER IS A PARTY OR TO WHICH A MATERIAL PORTION OF BUYER’S
ASSETS IS SUBJECT, (II) ITS CERTIFICATE OF INCORPORATION OR BYLAWS OR OTHER
ORGANIZATIONAL DOCUMENTS, OR (III) ANY JUDGMENT, ORDER, WRIT, INJUNCTION, DECREE
OR DEMAND OF ANY GOVERNMENTAL ENTITY WHICH MATERIALLY AFFECTS BUYER’S ABILITY TO
PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT;


 


(B)                                 RESULT IN THE CREATION OR IMPOSITION OF ANY
ENCUMBRANCE UPON ANY MATERIAL PORTION OF THE ASSETS OF BUYER, OR WHICH
MATERIALLY AFFECTS BUYER’S ABILITY TO CONDUCT ITS BUSINESS AS CONDUCTED PRIOR TO
THE DATE OF THIS AGREEMENT OR PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT; OR


 


(C)                                  REQUIRE THE CONSENT, APPROVAL OR
AUTHORIZATION OF, OR DECLARATION, FILING OR REGISTRATION WITH, ANY GOVERNMENTAL
ENTITY OR OTHER PERSON TO BE MADE OR OBTAINED BY BUYER IN CONNECTION WITH THE
EXECUTION, DELIVERY AND PERFORMANCE BY BUYER OF THIS AGREEMENT AND THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY.

 

3.4                                 Legal Proceedings.  There is no action,
claim, suit or proceeding pending or, to Buyer’s knowledge, threatened, by or
against or affecting Buyer or Buyer’s Affiliates that challenges, or may have
the effect of preventing, delaying, making illegal or otherwise interfering with
the execution and delivery by Buyer of this Agreement or any of the Transaction
Agreements or the performance of Buyer hereunder or thereunder.

 

3.5                                 Funding.  Buyer has, and will at the Closing
have, sufficient funds to deliver the entire Purchase Price in cash at the
Closing.

 


3.6                                 INVESTMENT INTENT.


 


(A)                                  BUYER IS ACQUIRING THE SHARES FOR ITS OWN
ACCOUNT FOR INVESTMENT PURPOSES AND NOT WITH A VIEW TO, OR FOR SALE IN
CONNECTION WITH, ANY DISTRIBUTION OR RESALE TO OTHERS WITHIN THE MEANING OF
SECTION 2(11) OR RULE 502(D) PROMULGATED UNDER THE SECURITIES ACT.  THE SALE OF
THE SHARES IS INTENDED TO BE EXEMPT FROM REGISTRATION UNDER THE SECURITIES ACT.


 


(B)                                 BUYER HEREBY CONFIRMS THAT SELLER HAS MADE
AVAILABLE TO BUYER OR ITS REPRESENTATIVES ALL DOCUMENTS AND INFORMATION THAT
BUYER HAS REQUESTED RELATING TO THE COMPANY


 

13

--------------------------------------------------------------------------------


 


AND THE BUSINESS.  BUYER HAS NOT RELIED ON SELLER OR ANY OF ITS AFFILIATES OR
REPRESENTATIVES FOR ANY TAX OR LEGAL ADVICE IN CONNECTION WITH THE PURCHASE OF
THE SHARES.


 


(C)                                  BUYER HAS SUCH KNOWLEDGE AND EXPERIENCE IN
FINANCIAL AND BUSINESS MATTERS AS TO BE CAPABLE OF EVALUATING THE MERITS AND
RISKS OF AN INVESTMENT IN THE SHARES.  BUYER HAS THE CAPACITY TO PROTECT ITS OWN
CONCERNS IN CONNECTION WITH THE PURCHASE OF THE SHARES.  BUYER IS AN “ACCREDITED
INVESTOR” AS DEFINED IN RULE 501(A) OF REGULATION D PROMULGATED UNDER THE
SECURITIES ACT.


 

3.7                                 Brokers.  All negotiations relative to this
Agreement and the transactions contemplated hereby have been carried out by
Buyer directly with Seller without the intervention of any Person on behalf of
Buyer in such manner as to give rise to any valid claim by any Person against
Seller or the Company for a finder’s fee, brokerage commission or similar
payment.

 


ARTICLE IV

COVENANTS

 


4.1                                 EMPLOYEE MATTERS.


 


(A)                                  EMPLOYMENT.


 

(I)                                     IF ANY COMPANY EMPLOYEE IS DISCHARGED OR
TERMINATED AS OF OR AFTER THE CLOSING, BUYER SHALL BE RESPONSIBLE FOR ANY AND
ALL COSTS FOR SUCH EMPLOYEE ARISING FROM OR RELATING TO SUCH TERMINATION.  BUYER
SHALL BE RESPONSIBLE FOR ALL LIABILITY FOR ALL NOTICES OR PAYMENTS DUE TO ANY
EMPLOYEE AS OF THE CLOSING DATE, AND ALL NOTICES, PAYMENTS, FINES OR ASSESSMENTS
DUE TO ANY GOVERNMENTAL ENTITY, PURSUANT TO ANY APPLICABLE FOREIGN, FEDERAL,
STATE OR LOCAL LAW, COMMON LAW, STATUTE, RULE OR REGULATION WITH RESPECT TO THE
EMPLOYMENT, DISCHARGE OR LAYOFF OF EMPLOYEES ON OR AFTER THE CLOSING, INCLUDING
THE WARN ACT AND ANY RULES OR REGULATIONS AS HAVE BEEN ISSUED IN CONNECTION WITH
THE FOREGOING.

 

(II)                                  FROM AND AFTER THE CLOSING, BUYER SHALL BE
RESPONSIBLE FOR, AND SHALL INDEMNIFY AND HOLD HARMLESS SELLER AND ITS AFFILIATES
AND THEIR OFFICERS, DIRECTORS, EMPLOYEES, AFFILIATES AND AGENTS AND THE
FIDUCIARIES (INCLUDING PLAN ADMINISTRATORS) OF THE EMPLOYEE PLANS, FROM AND
AGAINST ANY AND ALL CLAIMS, LOSSES, DAMAGES, COSTS AND EXPENSES (INCLUDING
ATTORNEYS’ FEES AND EXPENSES) AND OTHER LIABILITIES AND OBLIGATIONS RELATING TO
OR ARISING OUT OF (I) ALL SALARIES, WAGES, COMMISSIONS, EMPLOYEE INCENTIVE OR
OTHER COMPENSATION, SEVERANCE, HOLIDAY, VACATION, HEALTH, DENTAL OR RETIREMENT
BENEFITS ACCRUED BUT UNPAID AS OF THE CLOSING AND BONUSES (INCLUDING PAYMENTS
DUE PURSUANT TO ANY RETENTION BONUS PROGRAM) DUE TO ANY EMPLOYEE, (II) THE
LIABILITIES FOR WHICH BUYER OR THE COMPANY IS RESPONSIBLE UNDER THIS SECTION 4.1
OR ANY FAILURE BY BUYER OR THE COMPANY TO COMPLY WITH THE PROVISIONS OF THIS
SECTION 4.1, AND (III) ANY CLAIMS OF, OR DAMAGES OR PENALTIES SOUGHT BY, ANY
EMPLOYEE, OR ANY GOVERNMENTAL ENTITY ON BEHALF OF OR CONCERNING ANY EMPLOYEE,
WITH RESPECT TO ANY ACT OR FAILURE TO ACT BY BUYER OR THE COMPANY TO THE EXTENT
ARISING FROM THE EMPLOYMENT, DISCHARGE, LAYOFF OR TERMINATION OF ANY EMPLOYEE.

 

14

--------------------------------------------------------------------------------


 


4.2                                 TAX MATTERS; COOPERATION.


 


(A)                                  SUBJECT TO SUBSECTION (B) BELOW, SELLER
WILL BE RESPONSIBLE FOR THE PREPARATION AND FILING OF ALL TAX RETURNS OF THE
COMPANY REQUIRED BY APPLICABLE LAW TO BE FILED BY THE COMPANY WITH RESPECT TO
TAXABLE PERIODS THAT END ON OR PRIOR TO THE CLOSING DATE, PROVIDED THAT SELLER
SHALL HAVE THE SOLE RESPONSIBILITY FOR THE PREPARATION OF ANY COMBINED,
CONSOLIDATED OR UNITARY RETURNS FOR THE PERIODS ENDING ON OR PRIOR TO THE
CLOSING.


 


(B)                                 BUYER WILL BE RESPONSIBLE FOR THE
PREPARATION AND FILING OF ALL TAX RETURNS OF THE COMPANY NOT FILED BY THE
COMPANY PRIOR TO THE CLOSING, INCLUDING RETURNS WITH RESPECT TO PERIODS
COMMENCING BEFORE AND ENDING AFTER THE CLOSING (A “STRADDLE PERIOD TAX”) AND
WITH RESPECT TO PERIODS THAT BEGIN AFTER THE CLOSING DATE.  SUCH TAX RETURNS
SHALL BE TRUE, COMPLETE AND CORRECT AND PREPARED IN ACCORDANCE WITH PAST
PRACTICE (IN THE CASE OF ANY TAX RETURN FOR A PERIOD ENDING PRIOR TO THE CLOSING
OR ANY STRADDLE PERIOD TAX RETURN) AND APPLICABLE LAW IN ALL MATERIAL RESPECTS. 
BUYER WILL MAKE ALL PAYMENTS OF TAXES SHOWN TO BE DUE ON SUCH TAX RETURNS. 
BUYER SHALL NOT CAUSE THE COMPANY TO TAKE ANY POSITION ON ANY TAX RETURN
INCONSISTENT WITH PAST PRACTICES OF THE COMPANY IF THE EFFECT OF SUCH POSITION
WILL OR COULD RESULT IN THE COMPANY HAVING ANY TAX LIABILITY FOR ANY PERIOD
ENDING PRIOR TO OR INCLUDING THE CLOSING DATE.


 


(C)                                  BUYER SHALL BE RESPONSIBLE FOR PAYING,
SHALL PROMPTLY DISCHARGE WHEN DUE, AND SHALL REIMBURSE, INDEMNIFY AND HOLD
HARMLESS SELLER FROM, ANY SALE OR USE, TRANSFER, VALUE ADDED, REAL PROPERTY
GAINS, EXCISE, STAMP, STAMP DUTY, STAMP DUTY RESERVE TAX (SDRT), OR OTHER TAXES
IMPOSED BY REASON OF THE TRANSFER OF THE TRANSACTIONS CONTEMPLATED HEREBY
(“TRANSFER TAXES”) AND ANY DEFICIENCY, INTEREST OR PENALTY ASSERTED WITH RESPECT
THERETO.


 


(D)                                 EACH PARTY SHALL (I) PROVIDE THE OTHER WITH
SUCH ASSISTANCE AS MAY REASONABLY BE REQUIRED IN CONNECTION WITH THE PREPARATION
OF ANY TAX RETURN AND THE CONDUCT OF ANY AUDIT OR OTHER EXAMINATION BY ANY
TAXING AUTHORITY OR IN CONNECTION WITH JUDICIAL OR ADMINISTRATIVE PROCEEDINGS
RELATING TO ANY LIABILITY FOR TAXES AND (II) RETAIN AND PROVIDE THE OTHER WITH
ALL RECORDS OR OTHER INFORMATION THAT MAY BE RELEVANT TO THE PREPARATION OF ANY
TAX RETURN, OR THE CONDUCT OF ANY AUDIT OR EXAMINATION, OR OTHER PROCEEDING
RELATING TO TAXES.


 

4.3                                 Confidentiality.  The parties acknowledge
and agree to continue to abide by the terms and conditions of that certain
Confidentiality Agreement dated as of February 21, 2008.

 

4.4                                 Use of DTS Name and Marks.  From and after
the Closing, neither the Company, Buyer, nor any of its affiliates shall use the
name “DTS” or any logo or trademark incorporating the name “DTS” or any DTS logo
(collectively, the “Names and Marks”) shall cease. The Buyer will, as soon as
reasonably practicable following the Closing, cause the Company to change the
name of the Company so that it does not contain “DTS” or anything confusingly
similar and remove or obliterate all the Names and Marks from its signs,
purchase orders, invoices, sales orders, labels, letterheads, web sites, mail
addresses, domain name services, datalinks, advertisements, shipping documents,
and other items and materials.

 

15

--------------------------------------------------------------------------------


 


ARTICLE V

SURVIVAL OF REPRESENTATIONS; INDEMNIFICATION; REMEDIES

 


5.1                                 SURVIVAL.


 


(A)                                  EXCEPT AS SET FORTH IN SECTION 5.1(B), THE
REPRESENTATIONS AND WARRANTIES MADE IN THIS AGREEMENT SHALL SURVIVE THE CLOSING
UNTIL THE 547TH DAY AFTER THE CLOSING DATE (THE “SURVIVAL DATE”), AFTER WHICH
TIME SUCH REPRESENTATIONS AND WARRANTIES SHALL TERMINATE AND SHALL BE OF NO
FURTHER FORCE OR EFFECT.


 


(B)                                 THE REPRESENTATIONS AND WARRANTIES SET FORTH
IN SECTION 2.13 OF THIS AGREEMENT SHALL SURVIVE UNTIL THE THIRD ANNIVERSARY OF
THE CLOSING DATE (THE “TAX SURVIVAL DATE”), AFTER WHICH TIME SUCH
REPRESENTATIONS AND WARRANTIES SHALL TERMINATE AND SHALL BE OF NO FURTHER FORCE
OR EFFECT.


 


5.2                                 INDEMNIFICATION.


 


(A)                                  SUBJECT TO SECTION 5.4 BELOW, SELLER SHALL
DEFEND, INDEMNIFY AND HOLD HARMLESS BUYER AND ITS OFFICERS AND DIRECTORS AND
THEIR SUCCESSORS AND PERMITTED ASSIGNS, FROM AND AGAINST ANY AND ALL CLAIMS,
LOSSES, LIABILITIES, TAXES, INTEREST, FINES, PENALTIES, SUITS, ACTIONS,
PROCEEDINGS, DEMANDS, ACTUAL DAMAGES, COSTS AND EXPENSES (INCLUDING REASONABLE
ATTORNEYS’, ACCOUNTANTS’ AND EXPERTS’ FEES AND COURT COSTS) ACTUALLY SUFFERED OR
INCURRED BY THEM (COLLECTIVELY, “LOSSES”) ARISING OUT OF OR RESULTING FROM ANY
BREACH BY SELLER, OF ANY REPRESENTATION, WARRANTY OR COVENANT MADE BY IT IN THIS
AGREEMENT OR ANY TRANSACTION AGREEMENT.


 


(B)                                 BUYER SHALL DEFEND, INDEMNIFY AND HOLD
HARMLESS SELLER AND ITS OFFICERS AND  DIRECTORS AND THEIR SUCCESSORS AND
PERMITTED ASSIGNS, FROM AND AGAINST ANY AND ALL LOSSES ACTUALLY SUFFERED OR
INCURRED BY THEM ARISING OUT OF OR RESULTING FROM ANY BREACH BY BUYER, OF ANY
REPRESENTATION, WARRANTY OR COVENANT MADE BY IT IN THIS AGREEMENT OR ANY
TRANSACTION AGREEMENT


 


5.3                                 INDEMNIFICATION PROCEDURES.


 


(A)                                  THIRD PARTY CLAIMS.  A PARTY (AN
“INDEMNIFIED PARTY”) SEEKING INDEMNIFICATION SHALL GIVE PROMPT NOTICE (A “NOTICE
OF CLAIM”) TO THE OTHER PARTY (THE “INDEMNIFYING PARTY”) OF ANY LOSS OR CLAIM
FOR INDEMNIFICATION ARISING UNDER THIS ARTICLE V ARISING FROM A THIRD PARTY
CLAIM.  THE NOTICE OF CLAIM SHALL INCLUDE THE AMOUNT OF SUCH CLAIM AND A
REASONABLY DETAILED STATEMENT AS TO THE BASIS FOR THE ASSERTION OF THE CLAIM. 
UPON RECEIPT OF SUCH NOTICE THE INDEMNIFYING PARTY SHALL HAVE THE RIGHT TO
ASSUME AND TO CONTROL THE DEFENSE OF ANY SUCH CLAIM WITH COUNSEL REASONABLY
ACCEPTABLE TO SUCH INDEMNIFIED PARTY, AT THE INDEMNIFYING PARTY’S OWN COST AND
EXPENSE, INCLUDING THE COST AND EXPENSE OF ATTORNEYS’ FEES AND DISBURSEMENTS IN
CONNECTION WITH SUCH DEFENSE, IN WHICH EVENT THE INDEMNIFYING PARTY SHALL NOT BE
OBLIGATED TO PAY THE FEES AND DISBURSEMENTS OF SEPARATE COUNSEL FOR SUCH IN SUCH
ACTION.  IN THE EVENT, HOWEVER, THAT SUCH INDEMNIFIED PARTY’S LEGAL COUNSEL
SHALL ADVISE IN WRITING THAT DEFENSES ARE BE AVAILABLE TO SUCH INDEMNIFIED PARTY
THAT ARE DIFFERENT FROM OR IN ADDITION TO THOSE AVAILABLE TO THE INDEMNIFYING
PARTY, IN THAT THERE COULD REASONABLY BE EXPECTED TO BE A CONFLICT OF


 

16

--------------------------------------------------------------------------------


 


INTEREST IF SUCH INDEMNIFYING PARTY AND THE INDEMNIFIED PARTY HAVE COMMON
COUNSEL IN ANY SUCH PROCEEDING, OR IF THE INDEMNIFIED PARTY HAS NOT ASSUMED THE
DEFENSE OF THE ACTION OR PROCEEDINGS, THEN SUCH INDEMNIFYING PARTY MAY EMPLOY
SEPARATE COUNSEL TO REPRESENT OR DEFEND SUCH INDEMNIFIED PARTY, AND THE
INDEMNIFYING PARTY SHALL PAY THE REASONABLE FEES AND DISBURSEMENTS OF COUNSEL
FOR SUCH INDEMNIFIED PARTY.  NO SETTLEMENT OF ANY SUCH CLAIM OR PAYMENT IN
CONNECTION WITH ANY SUCH SETTLEMENT SHALL BE MADE WITHOUT THE PRIOR CONSENT OF
THE INDEMNIFYING PARTY WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD.


 


(B)                                 ESTABLISHMENT AND CONTESTING OF
INDEMNIFICATION LIABILITY.  TO BE EFFECTIVE,  A NOTICE OF CLAIM MUST BE GIVEN
PROMPTLY TO THE INDEMNIFYING PARTY IN ACCORDANCE WITH THE PROVISIONS OF
SECTION 6.6 HEREOF.  FURTHERMORE, THE NOTICE OF CLAIM MUST BE RECEIVED BY THE
INDEMNIFYING PART BY NO LATER THAN THE SURVIVAL DATE OR TAX SURVIVAL DATE, AS
APPLICABLE.  IF THE INDEMNIFYING PARTY CONTESTS THE CLAIM, THE PARTIES SHALL
ATTEMPT IN GOOD FAITH TO RESOLVE THEIR DIFFERENCES FOR A PERIOD OF AT LEAST TEN
BUSINESS DAYS BY MUTUAL AGREEMENT.  IF THE PARTIES ARE UNABLE TO RESOLVE THEIR
DIFFERENCES, THE INDEMNIFIED PARTY MAY INSTITUTE PROCEEDINGS AS CONTEMPLATED BY
SECTION 6.7.


 


5.4                                 LIMITATIONS.


 


(A)                                  NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY, SELLER SHALL NOT BE RESPONSIBLE FOR ANY LOSSES UNTIL THE CUMULATIVE
AGGREGATE AMOUNT OF SUCH LOSSES EXCEED $75,000 (THE “DAMAGES DEDUCTIBLE”), AND
THEN SHALL ONLY BE LIABLE FOR LOSSES IN EXCESS OF THE DAMAGES DEDUCTIBLE, EXCEPT
FOR LOSSES INCURRED DUE TO THE BREACH OF THE REPRESENTATIONS AND WARRANTIES IN
SECTION 2.13 OR SECTION 2.17 HEREOF, IN WHICH CASE THE INDEMNIFYING PARTIES
SHALL BE LIABLE BACK TO THE FIRST DOLLAR OF SUCH LOSSES.


 


(B)                                 NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY, THE AGGREGATE AMOUNT OF LOSSES FOR WHICH SELLER SHALL BE LIABLE IS
$1,000,000; PROVIDED, THAT, SUCH LIMITATION SHALL NOT APPLY TO LOSSES INCURRED
AS A RESULT OF BREACH OF THE REPRESENTATIONS AND WARRANTIES IN SECTION 2.13 OR
SECTION 2.17 HEREOF.


 


(C)                                  NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY, THE AMOUNT OF LOSSES SUFFERED BY AN INDEMNIFIED PARTY SHALL BE REDUCED
BY ANY INSURANCE PROCEEDS REALIZED BY AND PAID TO THE INDEMNIFIED PARTY IN
RESPECT OF SUCH CLAIM AND SHALL BE REDUCED BY AN AMOUNT EQUAL TO ANY TAX
BENEFITS ATTRIBUTABLE TO SUCH CLAIM.  AN INDEMNIFIED PARTY SHALL SUBMIT ALL
ELIGIBLE CLAIMS AND DILIGENTLY PURSUE RECOVERY UNDER ALL INSURANCE POLICIES
UNDER WHICH ANY LOSSES MAY BE INSURED.


 


(D)                                 NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY, NO INDEMNIFYING PARTY SHALL BE LIABLE TO OR OTHERWISE RESPONSIBLE FOR
CONSEQUENTIAL DAMAGES, PUNITIVE DAMAGES OR FOR DIMINUTION IN VALUE OR LOST
PROFITS.


 


(E)                                  NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY , AN INDEMNIFIED PARTY SHALL NOT BE ENTITLED TO INDEMNIFICATION FOR ANY
LOSSES RESULTING FROM A BREACH OF REPRESENTATION OR WARRANTY IF THE INDEMNIFIED
PARTY HAD KNOWLEDGE OF SUCH BREACH ON OR PRIOR TO THE CLOSING.


 

5.5                                 Indemnification is Sole and Exclusive
Remedy.  Following the Closing, the sole and exclusive remedy with respect to
any and all claims relating to a breach of this Agreement

 

17

--------------------------------------------------------------------------------


 

shall be pursuant to the indemnification provisions set forth in this
Article V.  In furtherance of the foregoing, each of the parties hereby waives,
to the fullest extent permitted under applicable law, any and all rights, claims
and causes of action it may have against the other parties hereto, arising under
or based upon any federal, state, or local or foreign law.  Notwithstanding
anything to the contrary in this Purchase Agreement, this Section 5.6 shall not
limit a party’s right to specific performance or injunctive relief in connection
with the other party’s breach of its covenants in this Agreement.

 


ARTICLE VI

MISCELLANEOUS

 

6.1                                 Rules of Construction.  This Agreement has
been negotiated by the parties and is to be interpreted according to its fair
meaning as if the parties had prepared it together and not strictly for or
against any party.  All references in this Agreement to sections, schedules and
exhibits are to sections, schedules and exhibits of or to this Agreement unless
expressly otherwise indicated.  At each place in this Agreement where the
context so requires, the masculine, feminine or neuter gender includes others. 
“Including” means “including without limitation.”  “Or” is used in the inclusive
sense of “and/or.”  Currency amounts referenced herein, unless otherwise
specified, are in U.S. Dollars.

 

6.2                                 Further Actions.  From time to time, as and
when requested by any party hereto, each other party shall execute and deliver,
or cause to be executed and delivered, such documents and instruments and shall
take, or cause to be taken, such further or other actions as the requesting
party may reasonably deem necessary or desirable to carry out the intent and
purposes of this Agreement.

 

6.3                                 Expenses.  Except as expressly set forth
herein, Seller and Buyer shall each bear their own legal fees and other costs
and expenses with respect to the negotiation, execution and delivery of this
Agreement and the consummation of the transactions contemplated hereunder.

 

6.4                                 Entire Agreement.  This Agreement, which
includes the schedules and the exhibits hereto and the other documents,
agreements and instruments executed and delivered pursuant to this Agreement,
contains the entire agreement between the Parties hereto with respect to the
transactions contemplated by this Agreement and supersedes all prior
arrangements, understandings, proposals, prospectuses, projections and related
materials with respect thereto, other than the Confidentiality Agreement dated
February 21, 2008, between Buyer and Seller, which is incorporated herein by
reference and shall survive termination of this Agreement in accordance with its
terms.

 

6.5                                 Descriptive Headings; Definitions.  The
descriptive headings of this Agreement are for convenience only and shall not
control or affect the meaning or construction of any provision of this
Agreement.

 

6.6                                 Notices.  All notices or other
communications which are required or permitted hereunder shall be in writing and
shall be sufficiently given if (a) delivered personally or (b) sent by
registered or certified mail, postage prepaid, or (c) sent by overnight courier
with a nationally

 

18

--------------------------------------------------------------------------------


 

recognized courier, or (d) sent via facsimile confirmed in writing in any of the
foregoing manners, as follows:

 

If to Seller:

 

DTS, Inc.

 

 

Attention: General Counsel

 

 

5171 Clareton Drive

 

 

Agoura Hills, CA 91301

 

 

Facsimile No.: (818) 827-2470

 

If to Buyer:

 

c/o The Law Offices of Vijayant Pawar

 

 

35 Airport Road, Suite 330

 

 

Morristown, New Jersey 07960

 

 

Facsimile No.: (973) 215-2882

 

If sent by mail, notice shall be considered delivered five (5) business days
after the date of mailing, and if sent by any other means set forth above,
notice shall be considered delivered upon receipt thereof.  Any party may by
notice to the other parties change the address or facsimile number to which
notice or other communications to it are to be delivered or mailed.

 

6.7                                 Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of California
without giving effect to the principles of conflicts of law thereof.  Each of
the parties hereto (a) consents to submit itself to the personal jurisdiction of
any Federal or state court located in the County of Los Angeles, California in
the event any dispute arises out of this Agreement or any of the transactions
contemplated hereby, (b) agrees that it shall not attempt to deny or defeat such
personal jurisdiction by motion or other request for leave from any such court
and (c) agrees that it shall not bring any action relating to this Agreement or
any of the transactions contemplated hereby in any court other than a Federal or
state court sitting in the County of Los Angeles, California.

 

6.8                                 Assignment.  This Agreement shall inure to
the benefit of and be binding upon the parties hereto and their respective
successors and permitted assigns.  This Agreement shall not be assignable by any
Person without the written consent of the other parties and any such purported
assignment by any party without such consent shall be void.

 

6.9                                 Waivers and Amendments.  Any amendment or
supplementation of this Agreement shall be effective only if in writing signed
by each of the parties hereto.  Any waiver of any term or condition of this
Agreement shall be effective only if in writing signed by the party giving the
waiver.  A waiver of any breach or failure to enforce any of the terms or
conditions of this Agreement shall not in any way affect, limit or waive a
party’s rights hereunder at any time to enforce strict compliance thereafter
with every term or condition of this Agreement, except to the extent such future
rights are specifically included within the scope of such written waiver.

 

6.10                           Third Party Rights.  Notwithstanding any other
provision of this Agreement, this Agreement shall not create benefits on behalf
of any shareholder or employee of Buyer, or any

 

19

--------------------------------------------------------------------------------


 

other Person (including without limitation any Company Employee, broker or
finder), and this Agreement shall be effective only as between the parties
hereto, their successors and permitted assigns.

 

6.11                           Severability.  If any term or provision of this
Agreement or the application thereof to any circumstance shall, in any
jurisdiction, be invalid or unenforceable, such term or provision shall be
ineffective as to such jurisdiction to the extent of such invalidity or
unenforceability without invalidating or rendering unenforceable such term or
provision in any other jurisdiction, the remaining terms and provisions of this
Agreement or the application of such terms and provisions to circumstances other
than those as to which it is held invalid or enforceable.

 

6.12                           Counterparts.  This Agreement may be executed in
any number of counterparts, and each such counterpart hereof shall be deemed to
be an original instrument, but all such counterparts together shall constitute
but one agreement.  Facsimile signatures shall be treated as if they were
originals.

 

[SIGNATURE PAGE FOLLOWS]

 

20

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed and delivered this Agreement
as of the date first above written.

 

“SELLER”

DTS, INC.

 

a Delaware corporation

 

 

 

 

By:

/s/   Mel Flanigan

 

 

 

 

Name:

Mel Flanigan

 

Title:

CFO

 

 

 

 

“COMPANY”

DTS DIGITAL IMAGES, INC.

 

 

 

 

By:

/s/   Mel Flanigan

 

 

 

 

Name:

Mel Flanigan

 

Title:

CFO

 

 

 

 

“BUYER”

RELIANCE BIG ENTERTAINMENT

 

PRIVATE LIMITED

 

 

 

 

By:

/s/ Anil Arjun

 

 

 

 

Name:

Anil Arjun

 

Title:

Member

 

 

[SIGNATURE PAGE TO STOCK PURCHASE AGREEMENT]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

DEFINITION OF CERTAIN TERMS

 

The terms defined in this Exhibit A, whenever used in this Agreement (including
in any schedule to this Agreement), shall have the respective meanings indicated
below for all purposes of this Agreement, unless otherwise indicated in this
Agreement (or the applicable schedule):

 

“Affiliate”:  with respect to any Person, any Person directly or indirectly
through one or more intermediaries, that controls, is controlled by, or is under
common control with such other Person

 

“Agreement”:  as defined in the Preamble

 

“Business”:  as defined in the Recitals

 

“Cinema Business”:  is Seller’s business of designing, developing, marketing,
licensing, implementing and supporting technologies, products and services for
the distribution and presentation of content in commercial cinemas

 

“Closing”:  as defined in Section 1.3

 

“Closing Date”:  as defined in Section 1.3

 

“Code”:  Internal Revenue Code of 1986, as amended

 

“Company Confidential Information”:  as defined in Section 2.7(g)

 

“Company Employees”:  as defined in Section 2.8(a)

 

“Company IP Rights”:  collectively, the Owned IP Rights identified on
Schedule 2.7(a) and the rights of the Company under the In-Bound Licenses
identified on Schedule 2.7(b)

 

“Employee Plan”:  includes (i) all present and prior (including terminated and
transferred) plans, programs, agreements, arrangements and methods of
contributions or compensation (including all amendments to and components of the
same, such as a trust with respect to a plan) of Seller and the Company
providing any remuneration or benefits, other than current cash compensation, to
any current or former employee of the Company or to any other person who
provides services to the Company’s business, whether or not such plan or plans,
programs, agreements, arrangements and methods of contribution or compensation
are subject to ERISA and whether or not such plan or plans, programs,
agreements, arrangements and methods of contribution or compensation are
qualified under the Code; (ii) pension, retirement, profit sharing, percentage
compensation, stock purchase, stock option, bonus and non-qualified deferred
compensation plans; and (iii) disability, medical, dental, workers compensation,
health insurance, life insurance or other death benefits, incentive, severance
plans, vacation benefits and fringe benefits

 

A-1

--------------------------------------------------------------------------------


 

“Encumbrance”:  any lien, mortgage, pledge, security interest, charge or
encumbrance of any kind, whether voluntary or involuntary, (including any
conditional sale or other title retention agreement, any lease in the nature
thereof, and any agreement to give any security interest)

 

“Environmental Laws”:  the Comprehensive Environmental Response, Compensation
and Liability Act of 1980, as amended (“CERCLA”), the Resource Conservation and
Recovery Act of 1976, as amended (“RCRA”), the National Environmental Policy Act
of 1969 (“NEPA”), the National Historic Preservation Act of 1966 and any other
federal, state or local statutes, regulations, rules, ordinances or codes of
applicable Governmental Entities, which relate to (i) the protection of human
health or the environment from the effects of Hazardous Substances, including
those pertaining to reporting, licensing, permitting, investigating and
remediating discharges, releases or threatened releases of Hazardous Substances
into the air, surface water, sediments, groundwater or land or (ii) the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Hazardous Substances

 

“ERISA”:  Employee Retirement Income Security Act of 1974, as amended

 

“Exchange Act”:  the Securities Exchange Act of 1934, as amended

 

“Facilities”:  the facilities leased by Seller located at 2777 Ontario Street,
Burbank, California 91504

 

“GAAP”:  generally accepted accounting principles as in effect in the United
States

 

“Governmental Entity”:  any nation or any state, commonwealth, territory,
possession or tribe and any political subdivision, courts, departments,
commissions, boards, bureaus, agencies or other instrumentalities of any of the
foregoing

 

“Hazardous Substance”:  any hazardous or toxic substance, pollutant, contaminant
or other material which, as of the date of this Agreement, is defined as
hazardous or toxic under CERCLA, and its implementing regulations; defined as a
hazardous waste or regulated substance under RCRA and its implementing
regulations; or is regulated under any other applicable Environmental Laws,
including any substance which has been determined by regulation, ruling or
otherwise by any governmental authority to be a hazardous or toxic substance
regulated under federal or state law, and shall include petroleum and petroleum
products, asbestos and polychlorinated biphenyls

 

“In-Bound Licenses”:  as defined in Section 2.7(b)

 

“Independent Contractors”:  as defined in Section 2.8(d)

 

“Intellectual Property Rights”: all right, title and interest in, to and under
(i) inventions, whether or not patentable, (ii) patents and patent applications,
(iii) trademarks, service marks, trade dress, logos, Internet domain names and
trade names, whether or not registered, and all goodwill associated therewith,
(iv) rights of publicity and other rights to use the names and likeness of
individuals, (v) copyrights, rights in databases and related rights, whether or
not registered, (vi) mask works, (vii) trade secrets and know-how, (viii) all
rights to any of the

 

A-2

--------------------------------------------------------------------------------


 

foregoing provided by bilateral or international treaties or conventions,
(ix) all other intellectual property or proprietary rights and all applications,
registrations, issuances and the like with respect thereto, and (x) all rights
to sue or recover and retain damages and costs and attorneys’ fees for past,
present and future infringement or misappropriation of any of the foregoing

 

“Judgments and Litigation”:  as defined in Section 2.6

 

“knowledge of Seller” and “Seller’s knowledge”:  the actual knowledge of
Seller’s Chief Executive Officer, Chief Financial Officer or General Counsel,
Robin Melhuish, or Mike Inchalik of a particular fact, circumstance, event or
other matter in question

 

“Material Adverse Effect”:  any material adverse effect on the business,
operations, results of operations, or condition (financial or otherwise) of the
Company, other than to the extent caused by or affecting (i) the transactions
contemplated and the limitations and restrictions imposed on the Company by this
Agreement, including the execution of this Agreement and public announcement
thereof or (ii) generally applicable financial, economic, political, banking,
currency, capital market or other similar conditions.

 

“Material Contracts”:  as defined in Section 2.11(a)

 

“Most Recent Balance Sheet”:  as defined in Section 2.9

 

“Owned IP Rights”:  as defined in Section 2.7(a)

 

“Out-Bound Licenses”:  as defined in Section 2.7(c)

 

“Permitted Encumbrances”:  (i) Encumbrances for Taxes not yet due and payable,
(ii) Encumbrances to secure obligations to landlords, lessors or renters under
leases or rental agreements, (iii) deposits or pledges made in connection with,
or to secure payment of, workers’ compensation, unemployment insurance or
similar programs mandated by applicable law, (iv) Encumbrances in favor of
carriers, warehousemen, mechanics and materialmen, to secure claims for labor,
materials or supplies and other like liens, (v) Encumbrances listed on
Schedule A-1, and (vi) Encumbrances which, individually or in the aggregate,
would not result in a Material Adverse Effect

 

“Person”:  any natural person, firm, partnership, association, corporation,
company, trust, business trust, Governmental Entity or other entity

 

“Purchase Price”:  as defined in Section 1.2

 

“Registered IP Rights”:  as defined in Section 2.7(a)

 

“Restructuring”:  all activities of Seller and its Affiliates taken or to be
taken in connection with (i) the separation of the Business from the Retained
Business, (ii) the separation of the Cinema Business from the Business;
(iii) Seller’s sale of the Business or the Cinema Business, and (iv) Seller’s
implementation of the Oracle enterprise reporting system

 

A-3

--------------------------------------------------------------------------------


 

“Retained Business”:  all of Seller’s business activities, including the
provision of entertainment technology, products and services to the audio and
image entertainment markets worldwide, but excluding activities solely related
to the Business

 

“Seller Group”:  as defined in Section 2.13(b)(iii)

 

“Straddle Period Tax”:  as defined in Section 4.5(b)

 

“Tax” or, collectively, “Taxes”:  (i) any and all federal, state, local, or
non-U.S. income, franchise, sales and use taxes, real and personal property
(tangible and intangible) taxes, gross receipts taxes, documentary transfer
taxes, excise taxes, employment taxes, withholding taxes, unemployment insurance
contributions, value added taxes and any other taxes or governmental charges of
any kind, however denominated, including any interest, penalties and additions
to tax in respect thereto, for which Buyer could become liable as a result of
acquiring the Company or which could result in a lien on or charge against the
assets of the Company, and (ii) any liability for the payment of any amounts of
the type described in clause (i) as a result of any express or implied
obligation to indemnify any other Person as a result of any obligations under
any agreements or arrangements with any other Person with respect to such
amounts, or as a successor or transferee, or pursuant to the provisions of
Treasury Regulation 1.1502-6 (and any comparable provision of state, foreign or
local law)

 

“Tax Return”:  any return, declaration, report, claim for refund, or information
return or statement relating to Taxes, including any schedule or attachment
thereto, and including any amendment thereof

 

“Transaction Agreement”:  as defined in Section 2.2

 

“Transfer Taxes”:  as defined in Section 4.2

 

“WARN Act”:  Workers Adjustment and Retraining Notification Act, as amended

 

A-4

--------------------------------------------------------------------------------